NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DERRICK J. ANDERSON,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4437
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Dorsett v. State, 166
So. 3d 898 (Fla. 4th DCA 2015); Shivers v. State, 96 So. 3d 1039 (Fla. 4th DCA 2012);

Atwater v. State, 781 So. 2d 1149 (Fla. 5th DCA 2001); Robinson v. State, 642 So. 2d
644 (Fla. 4th DCA 1994).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.